Citation Nr: 0501332	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-02 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a low back injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 RO decision that denied reopening 
the veteran's service connection claim for residuals of a low 
back injury on the basis that no new and material evidence 
had not been submitted to reopen the claim.  

In January 2004, the Board determined that new and material 
evidence had been received to reopen the claim and remanded 
the matter for further development.  

The veteran has requested a Board hearing in his January 2003 
Substantive Appeal (VA Form 9); however, the veteran later 
cancelled his hearing request in March 2003.  

Pursuant to a December 27, 2004 motion, this case has been 
advanced on the Board's docket under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).  



FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
on the merits herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claim and the evidence 
necessary to substantiate his claim.  

2.  The currently demonstrated lumbar spine degenerative disc 
disease and osteoarthritis is shown as likely as not to be 
due the injury suffered by the veteran during his period of 
service in World War II.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his low 
back disability manifested by disc disease and arthritis is 
due to disease or injury that was incurred in his active 
service.  38 U.S.C.A. § 1110, 1131, 5103, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.381, 3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's service connection claim, the 
Board notes that the RO issued letters dated in November 2001 
and March 2004 that informed the veteran of the medical and 
other evidence needed to substantiate his claim and of what 
medical or other evidence he was responsible for obtaining.  
VA also identified which evidence it was responsible for 
obtaining.  

Also, in the December 2002 Statement of the Case (SOC), the 
veteran was provided the regulations pertaining to VA's duty 
to assist in the development of claims under 38 C.F.R. 
§ 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the veteran was accorded a VA examination that was 
completed in February 2002.  The claims file contains the 
veteran's service medical records and VA outpatient treatment 
records, and the Board finds that there are no outstanding 
post-service records requiring further development of the 
claim.  

As noted previously, the veteran's case was remanded for 
further development in a January 2004 decision.  The veteran 
was asked to provide information regarding his treatment 
history of his back disabilities and was scheduled for a VA 
examination that was completed in April 2004.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


Service connection for residuals of a low back injury

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss (as 
peripheral nerve disease), manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§  3.307, 3.309 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

In this case, the veteran claims service connection for the 
residuals of a low back injury.  Essentially, the veteran 
reports a continuity of back problems since service and 
asserts his current arthritis and degenerative disc disease 
are related to his in-service back injury.  

A review of the veteran's service medical record at 
enlistment show no complaints, diagnoses, treatment or 
defects related to the back.  In September 1944, the veteran 
sustained a fracture of the 4th lumbar vertebra when a box 
fell on him.  It was documented that the fracture was 
"simple, complete, healing transverse process."  He was 
hospitalized for two weeks, but later showed improvement.  

In a September 1944 clinical note, forward bending was 
reported as "good, quite painless" with some right flank 
muscle tenderness.  X-ray studies were negative.  The veteran 
was noted to have no tenderness and was discharged.  

Upon return to his unit, in an October 1944 clinical record, 
the veteran complained of muscle spasm and tenderness over 
the right side of the 4th lumbar vertebra.  X-ray studies 
showed fracture, transverse process of the right 4th lumbar 
vertebra.  The veteran was prescribed bed rest and physical 
therapy.  

In May 1945, the veteran receive heat and massage therapy for 
sacroiliac strain on the left side.  At separation, the 1944 
back injury was noted; there was no indication of any 
musculoskeletal defects on examination.  

The veteran filed his initial service connection claim in 
February 1946.  In a February 1946 rating action, the RO 
denied the veteran's claim as no findings of back fracture 
were found on examination.  

On VA examination in June 1948, the veteran complained of low 
back pain with .  An x-ray report showed a triangular shaped 
detached calcification in the upper anterior edge of the 
cortical plate of L4.  The examiner's impression was that it 
"probably represents an ununited epiphysis and is of 
doubtful clinical significance."  

On examination, there was no visible or palpable bony 
deformity of the lumbar spine.  The spine was noted to be 
"fully moveable in all directions."  The examiner observed 
no ankylosis, muscle spasms, or tenderness on flexion, 
extension, or rotation of the lumbar vertebra.  There was no 
spasticity or pain in the muscles on leg extensions, 
bilaterally.  The examiner made no diagnoses of any low back 
residuals.  

In a certificate of attending physician dated in January 
1960, the veteran's treating physician opined that the 
veteran had chip fracture of the lumbar vertebral that was 
symptomatic based on x-ray findings.  Further, the physician 
stated that the veteran sustained a back injury in-service 
and had had back problems since that time.  

The physician opined that, in January 1960, the veteran 
sustained another back injury.  X-ray studies reflected "an 
old chip fracture of the 4th lumbar vertebra" that did not 
appear to be of recent origin.  The physician opined that the 
January 1960 injury aggravated the veteran's old back injury.  

The veteran was examined for VA purposes in August 1960.  On 
examination, the veteran had normal gait with no atrophy of 
musculature of the back or extremities shown.  

The veteran's spine was noted to be straight with no 
spasticity of the paravertebral muscles observed.  No 
tenderness was elicited on pressure; tenderness was observed 
on pressure over the left 4th lumbar vertebra.  On right 
lateral bending the veteran complained of pain.  

The X-ray studies showed normal alignment of the lumbar spine 
with no compression or narrowing of the intervertebral 
spaces.  There was no abnormality of the transverse processes 
noted.  A small ossicle on the upper anterior aspect of the 
L4 was noted to have the appearance of an ununited epiphysis.  
The examiner's impression was that of "no evidence of 
fracture, old or new."  

The examiner's diagnosis was epiphysitis, old, inactive at L4 
with history of intervertebral disc syndrome, inactive at 
that time.  The examiner opined that there was "no 
connection between these two entities."  

In August 2001, the veteran filed to reopen his service 
connection claim with supporting VA medical evidence of 
treatment for low back pain with radiculopathy and numbness 
into the left leg.  

In a June 2001 VA treatment record, the veteran was noted to 
need a back support/brace secondary to his degenerative joint 
disease of the spine.  The veteran continued to report low 
back pain "ever since an injury in service in 1944."  X-ray 
studies of the lumbar spine showed far advanced lumbar 
spondylosis with lumbar instability.  The veteran was issued 
a lumbar corset.  

In March 2002, the veteran was reexamined for VA purposes.  
On examination, the veteran was unable to walk tiptoe and 
heel with a wide gait.  Manipulation of the lumbar spine was 
painful with evidence of mild spasm in the paravertebral 
muscles.  

The veteran had painless forward flexion from 0 to 40 degrees 
with painful passive motion from 40 to 50 degrees.  Painless 
backward extension was from o to 20 degrees with painful 
passive extension from 20 to 25 degrees.  Painless left-sided 
lateral flexion was from 0 to 20 degrees with painful at 2o 
to 25 degrees.  Painless right-sided lateral flexion was from 
0 to 15 degrees with pain at 15 to 2- degrees.  Rotation was 
painless left and right from 0 to 15 degrees and from 15 to 
25 degrees with pain.  

The X-ray studies of the lumbar spine showed degenerative 
arthritis without evidence of recent fracture or dislocation.  
The examiner's diagnosis was that of severe degenerative 
arthritis of the lumbosacral spine with limited range of 
motion.  

The Board notes that VA outpatient treatment records dated 
from 2001 to 2002 reflect treatment for many ailments, that 
include his back condition.  

Pursuant to the Board's January 2004 remand, the veteran was 
examined for VA purposes in April 2004.  The VA examiner 
reviewed the veteran's claims file.  It was noted that the 
veteran used a back brace daily for almost 50 years and that 
he ambulated with a cane for 5 years in order to keep his 
balance and alleviate back pain.  

The veteran's range of motion of the lumbosacral spine was 
very reduced with pain throughout.  Forward flexion was from 
0 to 25 degrees.  Backward extension was from 0 to 10 
degrees.  Lateral flexion was from 0 to 25 degrees.  Rotation 
was from 0 to 25 degrees.  The veteran was unable to heel/toe 
walk, and it appeared that he was in a chronic state of 
weakened movement, excessive fatigability with use and 
painful motion.  

The X-ray studies and computed tomography (CT) scan of the 
lumbosacral spine showed severe degenerative changes with 
severe multilevel degenerative disc disease and facet 
arthropathy.  CT scan showed a bulging disc at L4-L5 with 
dextroscoliosis at L2-L3.  

The examiner sought the opinion of an orthopedic surgeon who 
opined that even if the veteran had a chip fracture in 1944 
"this would not have resulted in severe multilevel 
osteophytes and multilevel degenerative disc disease; rather, 
the degenerative changes are more likely to be age related."  

The VA examiner concluded that the veteran had severe 
degenerative arthritis and degenerative disc disease of the 
lumbosacral spine with osteoporosis and dextroscoliosis, 
chronic pain and severe limitation of motion.  However, the 
examiner opined that based on a review of the entire C-file 
"it [was] not as likely as not that the veteran's current 
back condition [was] a direct result of the injury suffered 
in the service."  

In this case, the evidence is in relative equipoise with 
respect to the claim of service connection for a lumbar spine 
disorder.  The veteran is shown to have current low back disc 
disease and arthritic changes, and there is conflicting 
medical opinion as to the likely etiology of the claimed low 
back disability.  

In addition, the Board finds, on review of the record, that 
the veteran clearly suffered a significant low back injury 
while on active duty in World War II.  The veteran also 
displayed a continuity of symptomalogy and treatment in the 
years following his period of service.  

Given these facts, the Board finds the evidentiary record 
serves to establish that the current low back disability 
manifested by disc disease and arthritis as likely as not is 
the result of the injury suffered or disease that had its 
clinical onset in service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for claimed low back disability 
is warranted.  



ORDER

Service connection for the low back disability manifested by 
disc disease and arthritis is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


